EXHIBIT 10.2
[zulilylogoa03.jpg]

Brian Swartz
April 21, 2015




Dear Brian,
zulily, inc. (the “Company”) is pleased to offer you employment. This offer is
to work at our facility located in Seattle, Washington. If you accept this
offer, our expectation is that you would begin work no later than June 15, 2015.
Position, Duties, and Responsibilities: Your initial position will be as Senior
Vice President and Chief Financial Officer. You will report to Darrell Cavens,
the Company’s Chief Executive Officer (“CEO”). Your title, compensation, work
location, and the nature of your responsibilities may change from time to time
at the discretion of the Company. You will also be expected to comply with all
rules, policies, and procedures of the Company as they may be modified from time
to time. As an employee, you will be expected to abide by Company rules,
policies and procedures.
In accepting employment with the Company, you agree to use your best efforts and
to work conscientiously and diligently in the best interest of the Company and
its affiliates and to fulfill the role and responsibilities established for you
by the Company. You further agree to devote 100% of your business time to the
performance of your duties and responsibilities to the Company, provided that
you may engage in religious, charitable or other community or non-profit
activities, or in personal investments that are not inconsistent with your
duties, in each case that do not materially impair your ability to fully and
completely fulfill your duties and responsibilities to the Company. Any outside
activities that may be deemed as board service, whether non-profit, private, or
public organizations, requires prior approval of the CEO.
Base Salary and Benefits: Your initial annual salary will be $450,000, less
payroll deductions and withholdings. You will be paid semi-monthly. This
position is classified as exempt, and is not subject to federal and state
overtime and minimum wage requirements.
You will be eligible for benefits that are generally available to Company
employees in similar positions, subject to the eligibility requirements of the
specific benefit arrangements. Please review the relevant Company policies
and/or plan documents for details regarding current benefits, including
eligibility requirements. Please note that the Company may modify or eliminate
specific benefits from time to time.
Bonus and EIP: You will be eligible to earn a total yearly incentive bonus of up
to 50% of your eligible earnings. The Company currently awards bonuses pursuant
to an Executive Incentive Plan (“EIP”). Under the EIP, the Company measures
performance twice a year (January to June and July to December) and eligible
employees may earn an incentive for each measurement period for that period’s
eligible earnings. You may be eligible to participate in the EIP during the
second measurement period (July to December), subject to the EIP’s terms and
conditions. Please see the EIP for more details.


Relocation: zulily would like to help make the transition to your new location
as smooth as possible. As part of your offer, zulily will provide a relocation
package of: $120,000, grossed up for taxes (intended to help cover the costs
incurred in selling your home in Arizona), relocation expenses, transportation
of household goods, packing, house hunting trips and Company provided temporary
housing for two months. Your relocation manager will arrange services through
preferred providers and direct bill as many services as possible. Any moving
expenses not covered by your relocation benefits package will be your
responsibility. Some relocation benefits, whether paid directly to you or to a
vendor on your behalf, are considered taxable by the IRS and may be subject to
tax withholding. Your relocation manager will discuss this impact with you,
although you should rely on your own tax advisor. The Company will pay the
$120,000 payment, grossed up for taxes, to you before the end of the calendar
year following the year in which you include the income to which the tax gross
up payment relates.
Relocation expenses (whether paid directly to you or to a vendor on your behalf)
as well as any additional taxes and administrative fees associated with your
relocation are provided as an allowance that you may have to repay under the


--------------------------------------------------------------------------------

Page 2



conditions set forth below (“Relocation Allowance”). If you remain employed with
zulily through the second anniversary of your start date you will not be
required to repay your Relocation Allowance under any circumstance. Except as
otherwise provided in the Change in Control and Severance Agreement attached to
this letter, if before the first anniversary of your start date you voluntarily
end your employment with zulily or are terminated by zulily for Cause (as
defined in the Change in Control and Severance Agreement attached to this
letter), you authorize zulily to deduct the full Relocation Allowance as an
offset against your final paycheck and, if the full amount owed is not deducted,
agree to repay zulily within 10 days after termination for any amount still
owed. Except as otherwise provided in the Change in Control and Severance
Agreement attached to this letter, if after your first anniversary of your start
date but before the second anniversary of your start date you voluntarily end
your employment with zulily or are terminated by zulily for Cause (as defined in
the Change in Control and Severance Agreement attached to this letter), you
authorize zulily to deduct fifty percent (50%) of the Relocation Allowance as an
offset against your final paycheck and, if the full amount owed is not deducted,
agree to repay zulily within 10 days after termination for any amount still
owed.
Sign-On:  In appreciation for your decision to join us, zulily offers you the
opportunity to earn a $400,000 (gross) signing bonus, which will be advanced to
you within 60 days of your start date (less applicable deductions and
withholding) and will be earned if you remain employed by zulily through the
second anniversary of your start date.  Except as otherwise provided in the
Change in Control and Severance Agreement attached to this letter, if your
employment ends for any reason (your choice or zulily’s) before the second
anniversary of your start date, you will not earn the signing bonus and you
agree to repay zulily the full amount of the signing bonus advanced within 10
days after termination. You further authorize zulily to deduct such signing
bonus amount against your final paycheck, to the extent possible.
Restricted Stock Units (RSU):  Subject to approval by the Board of Directors
(the “Board”) of the Company, the Company will grant you a 100,000 share
Restricted Stock Unit Award (the “RSU”) under the Company’s 2013 Equity Plan
(the “Plan”) payable in shares of the Company’s Class A Common Stock.   The RSU
will be subject to the terms and conditions of the Plan and your grant
agreement, which you will be required to execute.  Your grant agreement will
include a three year vesting schedule of the RSU, under which 1/3rd of the
shares shall vest each yearly anniversary measured from the vesting commencement
date, subject to your continuous service with the Company as of each such date.
The vesting commencement date will be date of grant of the RSU. Vesting of your
RSU may be subject to acceleration in the event your employment is terminated in
certain circumstances, as provided in the Change in Control and Severance
Agreement attached to this letter.
Option:  Subject to approval by the Board, the Company will grant you an option
to purchase 350,000 shares (the “Option”) of the Company’s Class A Common Stock
under the Plan, with an exercise price equal to the closing sales price of the
Company’s Class A Common Stock as quoted on NASDAQ as of the date of grant.  The
Option will be subject to the terms and conditions of the Plan and your grant
agreement, which you will be required to execute.  Your grant agreement will
include a four year vesting schedule, under which one-fourth (1/4th) of the
shares vest one year after the vesting commencement date; and the balance of the
shares vest in a series of thirty-six (36) successive equal monthly installments
measured from the first anniversary of the vesting commencement date, subject
to, subject to your continuous service with the Company as of each such date.
The vesting commencement date will be date of grant of the Option. Vesting of
your option may be subject to acceleration in the event your employment is
terminated in certain circumstances, as provided in the Change in Control and
Severance Agreement attached to this letter.
Change in Control and Severance Agreement: In connection with this letter, the
Company will provide you with certain protections in the event your employment
is terminated in certain circumstances. Attached to this letter is a Change in
Control and Severance Agreement, which shall become effective upon your first
day of employment with the Company.
Confidential Information and Inventions Agreement: As a condition of employment,
you must sign and comply with the attached Confidential Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of Company
proprietary information, among other obligations. Of course, the Company may
change your position, duties, and work location from time to time in its
discretion.
At-Will Employment: The employment relationship between you and the Company will
be at will. This means that the employment relationship is for no specific term
and you may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time for any reason, with or without cause or
advance notice. Your employment at-will status can only be modified in a written
agreement signed by you and by an officer of the Company, expressly modifying
the at-will employment relationship.




--------------------------------------------------------------------------------

Page 3



This letter, together with your Confidential Information and Inventions
Agreement and Change in Control and Severance Agreement forms the complete and
exclusive statement of your employment agreement with the Company. It supersedes
any other agreements or promises made to you by anyone, whether oral or written,
express or implied, regarding your employment with the Company. Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by an officer
of the Company.
Please sign and date this letter, and the enclosed Confidential Information and
Inventions Agreement and Change in Control and Severance Agreement and return
them to zulily, HR and Recruiting, if you wish to accept employment at the
Company under the terms described above. This offer will be deemed to be
withdrawn if you fail to accept by May 1, 2015.
Your start is contingent upon successful completion of a background and credit
check. On your first day of employment, you are required to complete section 1
of the I-9 Verification of eligibility to work in the United States and you must
bring required documentation no later than your third day.
We look forward to you joining zulily and to the contributions we know you will
bring to your new team and the company.
Sincerely,


/s/ Colleen McKeown
 
 
Colleen McKeown, Senior Vice President, Human Resources
 
 





Attachments:
Confidential Information and Inventions Agreement

Change in Control and Severance Agreement


Accepted:


/s/ Brian Swartz
 
 
Brian Swartz
 
 
 
 
 
4/25/2015
 
 
Date
 
 











